Citation Nr: 9927224	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-49 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-operative 
ventral hernia, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1965.  This appeal arises from a February 1994 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).  

In June 1996, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, an August 
1999 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service-connected postoperative ventral 
hernia has been described as relatively small, or as healed 
postoperative wounds with weakened abdominal wall; there is 
no indication of a need for a belt.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative ventral hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 7339 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

The veteran underwent a repair of ventral hernia during 
service in 1962, and he had a second repair in 1972,  
following his discharge from service.  Service connection for 
postoperative ventral hernia was granted in March 1987.  A 
noncompensable evaluation was assigned from December 1985.  A 
February 1994 rating decision increased the evaluation to 20 
percent from June 1993.  The veteran contends that he is 
entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991).  The 
veteran's service connected postoperative ventral hernia is 
rated under code 7339.  The current 20 percent evaluation is 
warranted for a small postoperative ventral hernia which is 
not well supported by a belt under ordinary conditions or a 
healed ventral hernia or postoperative wound with weakening 
of the abdominal wall and indications for a supporting belt.  
A 40 percent evaluation requires a large ventral hernia which 
is not well supported by a belt under ordinary conditions.  A 
100 percent evaluation requires a massive, persistent hernia 
with severe diastasis of the recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable.  38 
C.F.R. Part 4, Code 7339 (1998).

In March 1993, the veteran was hospitalized for repair of his 
ventral hernia with Prolene mesh.  In July 1994, he was 
admitted to the VA Medical Center in Decatur, Georgia, for an 
elective repair of his ventral hernia.

A VA examination was conducted in July 1996.  The veteran 
reported pain with bending over, as the mesh dug into his 
belly.  He also reported pain associated with sitting fully 
upright in a chair.  The veteran stated that he had been 
advised not to lift any more that 20 pounds, which had 
limited his employment opportunities.  On examination, the 
veteran's abdomen was obese.  When he sat up, he had a 
clearly visible ventral hernia defect which was approximately 
ten by seven centimeters in the midline, and it began above 
his current surgical scar.  The surgical scar was 18 
centimeters in the midline and well-healed.  There were good 
bowel sounds, no hepatosplenomegaly, no masses or tenderness 
during palpation.  The examiner could clearly feel the mesh 
repair.  There was no evidence of hernia that was not 
reducible by physical examination.  The diagnosis was ventral 
hernia, status post repair times four, the last in 1994; the 
patient still had evidence of a ventral hernia on physical 
examination.

The most recent VA examination was conducted in July 1997.  
The veteran described his employment history, reporting work 
as a heavy equipment mechanic, a tree cutter, and as a 
handler of heavy equipment in a poultry plant, all prior to 
his most recent hernia repair in 1994.  Since 1993, he had 
worked full-time as a security guard, a position that did not 
require heavy lifting, but paid less than the previous 
position at the poultry plant.  The veteran reported that 
when he wore a belt, he felt pain over the area of the 
hernia, which he attributed to impingement of the mesh by the 
belt.  On examination, the veteran was obese.  He had a well-
healed 16 centimeter surgical scar that extended from just 
below the umbilicus superiorly in the midline to nearly the 
level of the xiphoid.  There was no tenderness along the 
scar, and no evidence of any pouch or protruding hernia.  
When the veteran flexed his rectus sheath to rise to a 
sitting position from supine, there was a bulge in the 
midline, indicating a generalized weakness of the rectus 
sheath anteriorly.  There was no hernia in this bulge.  There 
was no evidence of organomegaly on careful palpation of the 
abdomen, and the abdomen was nontender.  No bowel herniation 
was seen on CT scan.  The diagnosis was ventral hernia, 
status post repair times four, last in 1994.  The examiner 
noted that the veteran had been given a 20 pound weight 
restriction since 1994, and that this made a return to work 
as a heavy equipment operator impossible.  However, the 
examiner pointed out that the veteran had worked at his 
current position as a security guard since 1993, prior to the 
weight restriction, and that his post-operative status did 
not impair his ability to perform his current duties; the 
veteran worked full-time, as he had done since 1993. 

The recent examination findings demonstrate that the 
veteran's ventral hernia is well within the criteria for the 
current 20 percent evaluation.  The hernia was described by 
the VA examiners as relatively small, or as healed 
postoperative wounds with weakened abdominal wall.  There was 
no indication of a need for a belt.  Accordingly, there is no 
basis for an increased rating under code 7339.  38 C.F.R. 
Part 4, Diagnostic Code 7339 (1998).  The facts in this case 
do not raise a reasonable doubt which could be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1998).

The schedular evaluations are adequate to compensate the 
veteran's ventral hernia disability.  This is not an 
exceptional case where the schedular evaluations are shown to 
be inadequate.  It does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards; as noted above, the veteran 
continues to work full-time, and he has not been hospitalized 
since 1994.  38 C.F.R. § 3.321(b)(1) (1998).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

